ACCEPTED
                                                                                                 04-15-00105-CV
                                                                                      FOURTH COURT OF APPEALS
                                                                                           SAN ANTONIO, TEXAS
                                                                                             3/9/2015 4:56:36 PM
                                                                                                   KEITH HOTTLE
                                                                                                          CLERK

                                     NO. 04-15-00105-CV

                                IN THE COURT OF APPEALS                           FILED IN
                               FOURTH DISTRICT OF TEXAS                    4th COURT OF APPEALS
                                                                            SAN ANTONIO, TEXAS
                                   SAN ANTONIO, TEXAS                      03/9/2015 4:56:36 PM
                                                                             KEITH E. HOTTLE
                                                                                   Clerk
                           MAVA HURD AND LEONARD IZZO,
                                                Appellants
                                       v.

                             RAPIER FAMILY FOUNDATION,
                                                 Appellee


               NOTICE OF APPEARANCE OF CO-COUNSEL
             FOR APPELLEE RAPIER RAMILY FOUNDATION


        The undersigned attorneys, Catherine M. Stone and Robinson C.

Ramsey, file this notice of appearance as co-counsel with Roger D. Kirstein

and Tom Thomas for Appellee Rapier Family Foundation in the above

entitled and numbered cause.

                                                  Respectfully submitted,

                                                  /s/ Catherine M. Stone
                                                  CATHERINE M. STONE
                                                  State Bar No. 19286000
                                                  Email: cstone@langleybanack.com
                                                  ROBINSON C. RAMSEY
                                                  State Bar No. 16523700
                                                  Email: rramsey@langleybanack.com
                                                  ROGER D. KIRSTEIN
                                                  State Bar No. 1153370
                                                  Email: rkirstein@langleybanack.com


Notice of Appearance of Co-Counsel for Appellee Rapier Family Foundation                 Page 1
                                                  LANGLEY & BANACK, INC.
                                                  Trinity Plaza II, Suite 900
                                                  745 E. Mulberry Avenue
                                                  San Antonio, Texas 78212
                                                  Telephone: 210. 736.6600
                                                  Telecopier: 210. 735.6889

                                                  TOM THOMAS
                                                  State Bar No. 19870000
                                                  Email: tt75201@yahoo.com
                                                  THOMAS & BLACKWOOD, LLP
                                                  2209 Allen Street
                                                  Dallas, Texas 75204
                                                  Telephone: 214.953.0000

                                                  ATTORNEYS FOR APPELLEE
                                                  RAPIER FAMILY FOUNDATION

                               CERTIFICATE OF SERVICE

      A true and correct copy of the foregoing document was served upon
the following counsel for Appellant:

Peter C. Blomquist
Email: pblomquist@shannongracey.com
Joseph W. Spence
Email: jspencer@shannongracey.com
Jonathan R. Briggs
Email: jbriggs@shannongracey.com
Shannon, Gracey, Ratliff & Miller, LLP
1301 McKinney Street, Suite 2900
Houston, Texas 77010
Telephone: 713.255.4700
Telecopier: 713.6551597

on this 9th day of March, 2015.
                                                  /s/ Catherine M. Stone
                                                  CATHERINE M. STONE
                                                  ROBINSON C. RAMSEY
                                                  ROGER D. KIRSTEIN


Notice of Appearance of Co-Counsel for Appellee Rapier Family Foundation        Page 2